DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's amendment filed on 22 December 2021.  Applicant’s amendment on 22 December 2021 amended Claims 1 and 6.  Currently Claims 1, 5, and 6 are pending and have been examined.  Claims 2-4 were previously canceled.  The Examiner notes that the 101 rejection was withdrawn in the Office Action filed 29 September 2021.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2021 has been entered.
 
Response to Arguments

Applicant's arguments filed 22 December 2021 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

Claim Rejections - 35 USC § 103
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisahiro et al. (JP3968656 B2) (hereafter Hisahiro) in view of Oktem et al. (U.S. Patent Publication 2013/0063264 A1) in further view of Dea et al. (KR 2010-0030351 A) (hereafter Dea).

	Referring to Claim 1, Hisahiro teaches a plant assistance assessment system that acquires plant data from a plurality of plants via a network communicable between each of the plants and a plant assistance facility provided at a location different from a location of the plant, that assesses the plant based on the plant data, and that is provided in the plant assistance facility, the plant assistance assessment system comprising: (see; Abstract of Hisahiro teaches the measuring of plant equipment to determine if maintenance is needed).

an abnormality sign monitoring system that monitors an abnormality sign in the plant based on the plant data (see; par. [0010] and par. [0079] of Hisahiro teaches the determining of an abnormality from observed machine data regarding a plant).

a fault diagnosis system that performs fault diagnosis on each of devices provided in the plant, based on abnormality sign detection information that is information on an abnormality sign detected by the abnormality sign monitoring system (see; par. [0011] and par. [0018] of Hisahiro teaches the measuring of plant machining to determine failure from measured state diagnosis which highlights measured abnormality and utilizing a fault analysis).

a progress prediction system that simulates progress of the plant, based on fault information that is information on a fault in the device diagnosed by the fault diagnosis system, and that predicts the progress of the plant (see; par. [0012] of Hisahiro teaches the estimating a state diagnosis that determines a value that cannot be directly measured, which is used to par. [0015] predictions of the equipment based on abnormality probability calculation regarding the state of the equipment in the plant, par. [0011] and par. [0018] the measuring of plant machining is used to determine failure from measured state diagnosis which highlights measured abnormality and utilizing a fault analysis).

an abnormal phenomenon specification system that specifies a potential abnormal phenomenon in the plant, based on progress prediction information that is information on the progress of the plant predicted by the progress prediction system (see; par. [0015] of Hisahiro teaches predictions of the equipment based on abnormality probability calculation regarding the state of the equipment in the plant, which is based on a data model used to calculate the abnormality probability, par. [0018] the measuring of plant machining used to determine failure from measured state diagnosis which highlights measured abnormality and utilizing a fault analysis).

a risk assessment system that assesses a risk of a fault in each of devices provided in the plant in a probabilistic manner (see; par. [0018] of Hisahiro teaches the measuring of plant machining used to determine failure from measured state diagnosis which highlights measured abnormality and utilizing a fault analysis, and par. [0096] which provides an operation impact and degree of influence).

an abnormal phenomenon assessment system that assesses likelihood of occurrence of an abnormal phenomenon, based on abnormal phenomenon information that is information on the abnormal phenomenon specified by the abnormal phenomenon specification system, and fault probability information that is information on fault probability of the device assessed by the risk assessment system (see; par. [0010]-[0012] of Hisahiro teaches determining the abnormality probability to determine the chance that a machine failure will affect the plant, where par. [0018] the probability that an abnormal occurrence will take place (i.e. probability of faults)).

Hisahiro does not explicitly disclose the following limitation, however,

Oktem teaches wherein the risk assessment system acquires the fault information from the fault diagnosis system, re-assesses the risk of a fault in the device, and updates the fault probability information (see; par. [0216] of Oktem teaches a dynamic risk analyzer (i.e. fault diagnosis system) assesses operational risks continuously (i.e. re-assess), par. [0019]-[0021] where the risk and alerts management and measures to determine a, par. [0018] fault in the format incidents and trips, par. [0235] probability of crossing a limit (i.e. fault)), and 
wherein the risk assessment system includes a list of devices in which a device important to safety for the plant is extracted from the devices provided in the plant, selects the device corresponding to the fault information acquired from the fault diagnosis system based on the list of devices, and re-assesses the risk of a fault in the selected device (see; par. [0216] of Oktem teaches a dynamic risk analyzer (i.e. fault diagnosis system), par. [0218] pulling data from devices that automatically measure machines (i.e. list of devices), which is used as par. [0007] determine dynamic risk of a manufacturing production or processing facility, including par. [0008] for items regarding safety of machines in the plant/facility, that provides par. [0235] a probability of crossing a limit (i.e. fault), par. [0018] fault in the format incidents and trips), and 
wherein the abnormal phenomenon assessment system determines whether an emergency response is required against the abnormal phenomenon, based on the assessed likelihood of occurrence of the abnormal phenomenon, and when determining that the emergency response is required, the abnormal phenomenon assessment system outputs in real time notification information that is information on the abnormal phenomenon to at least one of the plant and a facility for managing the plant (see; par. [0070] of Oktem teaches an abnormal event analyzer that, par. [0021] determines in real time whether an adverse incidents and or trips (i.e. abnormal phenomenon or fault) including alerts, based on par. [0071] risk information /rating or status (i.e. likelihood), which determines par. [0069] to determine the activation of an alarm for real time extreme condition including emergency situations needs to be addressed, for par. [0060] items for machines in the plant/facility). 

The Examiner notes that Hisahiro teaches similar to the instant application teaches maintenance support device for plant equipment.  Specifically, Hisahiro discloses the plant maintenance support deice that accurately evaluates the degree of influence of plant equipment abnormalities on plant operation and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Oktem teaches dynamic prediction of risk levels for manufacturing operations through leading risk indicators and as it is comparable in certain respects to Hisahiro which maintenance support device for plant equipment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Hisahiro discloses the plant maintenance support deice that accurately evaluates the degree of influence of plant equipment abnormalities on plant operation.  However, Hisahiro fails to disclose wherein the risk assessment system acquires the fault information from the fault diagnosis system, re-assesses the risk of a fault in the device, and updates the fault probability information, wherein the risk assessment system includes a list of devices in which a device important to safety for the plant is extracted from the devices provided in the plant, selects the device corresponding to the fault information acquired from the fault diagnosis system based on the list of devices, and re-assesses the risk of a fault in the selected device, and wherein the abnormal phenomenon assessment system determines whether an emergency response is required against the abnormal phenomenon, based on the assessed likelihood of occurrence of the abnormal phenomenon, and when determining that the emergency response is required, the abnormal phenomenon assessment system outputs in real time notification information that is 

Oktem discloses wherein the risk assessment system acquires the fault information from the fault diagnosis system, re-assesses the risk of a fault in the device, and updates the fault probability information, wherein the risk assessment system includes a list of devices in which a device important to safety for the plant is extracted from the devices provided in the plant, selects the device corresponding to the fault information acquired from the fault diagnosis system based on the list of devices, and re-assesses the risk of a fault in the selected device, and wherein the abnormal phenomenon assessment system determines whether an emergency response is required against the abnormal phenomenon, based on the assessed likelihood of occurrence of the abnormal phenomenon, and when determining that the emergency response is required, the abnormal phenomenon assessment system outputs in real time notification information that is information on the abnormal phenomenon to at least one of the plant and a facility for managing the plant.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Hisahiro wherein the risk assessment system acquires the fault information from the fault diagnosis system, re-assesses the risk of a fault in the device, and updates the fault probability information, wherein the risk assessment system includes a list of devices in which a device important to safety for the plant is extracted from the devices provided in the plant, selects the device corresponding to the fault information acquired from the fault diagnosis system based on the list of devices, and re-assesses the risk of a fault in the selected device, and wherein the abnormal phenomenon assessment system determines whether an emergency response is required against the abnormal phenomenon, based on the assessed likelihood of occurrence of the abnormal phenomenon, and when determining that the emergency response is required, the abnormal phenomenon assessment system outputs in real time notification information that is information on the abnormal phenomenon to at least one of the plant and a facility for managing the plant as taught by Oktem since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have 

Hisahiro in view of Oktem does not explicitly disclose the following limitation, however,

Dea teaches wherein the risk assessment system generates information on a human error probability of an operator based on previous human error information and assesses the risk in the plant on the basis of the re-assessed information on the fault probability of the device, the information on the list of devices, and the information on the human error probability of the operator, assesses the fault probability of the device, and generates the fault probability information (see; pg. 3, par. 1 and par. 8 of Dea teaches the evaluating of the impact of human incidence events for a human user at specific devices in order to determine a human error probability of causing malfunctions (i.e. risk assessment), pg. 4, par. 1 further discloses improving the safety by analyzing ongoing data (i.e. using previous data), pg. 4, par. 5 further discloses how human error analysis provides the chance of a malfunction where the error probability is determined based on specific user (i.e. known probability) with specific equipment, pg. 5, par. 7 shows an example of devices being analyzed (i.e. list), pg. 6, par. 9 provides a summary of the analysis related to human error probability, malfunction chance (i.e. fault probability), and calculates overall probability of malfunction).

The Examiner notes that Hisahiro teaches similar to the instant application teaches maintenance support device for plant equipment.  Specifically, Hisahiro discloses the plant maintenance support deice that accurately evaluates the degree of influence of plant equipment abnormalities on plant operation and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Oktem teaches dynamic prediction of risk levels for manufacturing operations through leading risk indicators and as it is comparable in certain respects to Hisahiro which maintenance support device for plant equipment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Dea teaches dynamic prediction of risk levels for manufacturing operations through leading risk indicators and as it is comparable in certain respects to Hisahiro and Oktem 

Hisahiro and Oktem discloses the plant maintenance support deice that accurately evaluates the degree of influence of plant equipment abnormalities on plant operation.  However, Hisahiro and Oktem fails to disclose wherein the risk assessment system generates information on a human error probability of an operator based on previous human error information and assesses the risk in the plant on the basis of the re-assessed information on the fault probability of the device, the information on the list of devices, and the information on the human error probability of the operator, assesses the fault probability of the device, and generates the fault probability information.

Oktem discloses wherein the risk assessment system generates information on a human error probability of an operator based on previous human error information and assesses the risk in the plant on the basis of the re-assessed information on the fault probability of the device, the information on the list of devices, and the information on the human error probability of the operator, assesses the fault probability of the device, and generates the fault probability information.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Hisahiro wherein the risk assessment system generates information on a human error probability of an operator based on previous human error information and assesses the risk in the plant on the basis of the re-assessed information on the fault probability of the device, the information on the list of devices, and the information on the human error probability of the operator, assesses the fault probability of the device, and generates the fault probability information as taught by Oktem since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Hisahiro and 


Referring to Claim 6, Hisahiro teaches a plant assistance assessment method.  Claim 6 recites the same or similar limitations as those addressed above in claim 1, Claim 6 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception.

when the abnormality sign is detected, generating abnormality sign detection information that is information on the detected abnormality sign (see; abstract and par. [0009] of Hisahiro teaches determining an abnormality signal and collecting the information that has been detected regarding the abnormality).

generating fault information that is information on a fault in the device (see; par. [0018] of Hisahiro teaches generating failure information with respect to faults, and par. [0023] storing the information in a database).

predicting the progress of the plant, and generating progress prediction information that is information on the predicted progress of the plant (see; par. [0016] of Hisahiro teaches predicting the machine health in the plant and, par. [0011] determining the timing of maintenance, based on par. [0010] collected abnormality information).

generating abnormal phenomenon information that is information on the specified abnormal phenomenon (see; Abstract and par. [0012] of Hisahiro teaches determining an abnormality probability of evaluating the impact of the abnormality).

generating fault probability information that is information on assessed fault probability of the device (see; par. [0018]-[0023] of Hisahiro teaches the probability of failure based on fault data that is stored in a database).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisahiro et al. (JP3968656 B2) (hereafter Hisahiro) in view of Oktem et al. (U.S. Patent Publication 2013/0063264 A1) in further view of Dea et al. (KR 2010-0030351 A) (hereafter Dea) in further view of Shida et al. (WO2018/123144 A1) (hereafter Shida).

	Referring to Claim 5, see discussion of claim 1 above, while Hisahiro in view of Oktem in further view of Dea teaches the system above, Hisahiro further discloses a method having the limitations of:

the abnormal phenomenon assessment system determines whether an emergency response is required against the abnormal phenomenon, based on the assessed likelihood of occurrence of the abnormal phenomenon, and when determining that the emergency response is not required (see; par. [0011] of Hisahiro teaches the timing of maintenance is based on, par. [0010] collected abnormality data, in order to par. [0007] prevent the occurrence of failure (i.e. avoid emergency failure)).

Hisahiro in view of Oktem in further view of Dea does not explicitly disclose the following limitation, however,

Shida teaches determining that the emergency response is not required, the abnormal phenomenon assessment system generates device replacement information for urging a user to replace the device that is causing the abnormal phenomenon to occur (see; pg. 9, par. 5 of Shida teaches the determining the timing of maintenance based on the urgency of replacement (i.e. is not required)).

The Examiner notes that Hisahiro teaches similar to the instant application teaches maintenance support device for plant equipment.  Specifically, Hisahiro discloses the plant maintenance 

Hisahiro, Oktem, and Dea discloses the plant maintenance support deice that accurately evaluates the degree of influence of plant equipment abnormalities on plant operation.  However, Hisahiro, Oktem, and Dea fails to disclose claim limitations.

Shida discloses determining that the emergency response is not required, the abnormal phenomenon assessment system generates device replacement information for urging a user to replace the device that is causing the abnormal phenomenon to occur.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Hisahiro, Oktem, and Dea the determining that the emergency response is not required, the abnormal phenomenon assessment system generates device replacement information for urging a user to replace the device that is causing the abnormal phenomenon to occur as taught by Shida since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same 
	
Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Shen et al. 1994 A cognitive model of nuclear power plant operation response during abnormal conditions, University of Maryland, pp 4-24. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789. The examiner can normally be reached Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623